Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim 3, 4, 5, 6, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 3 and 17, the recitation “a quantity of the filtering chambers formed by the chamber forming walls corresponding to a quantity of communicating holes in the mounting space” renders the claim indefinite. Said limitation is unclear since it is not certain whether the term “corresponding” requires a one-to-one ratio of filtering chambers vs communicating holes is claimed or whether any quantity of filtering chambers correspond to a different quantity or the same quantity of communicating holes. For examination purposes and as best understood, the recitation has been interpreted to mean that there are a plurality of chambers, and each chamber isolates/encloses at least one communicating hole; however each chamber will enclose the same number of communicating holes as the other chambers.  Stated differently the device comprises multiple chambers that each enclose a 
Figure
Number of Chambers
Number of Communicating Holes Per Chamber
7(a)
3
1
8(a)
3
2
8(b)
4
2
8(c)
5
2





Claims 4, 5, 18, 19, 20 are rejected as being dependent from a rejected claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

NOTE: Annotated figures are located at the end of this section

Claims 1-2 and 14-16 are rejected under 35 U.S.C. 103 over Hyun Kietak et al. (KR20190136645A), and as taught by Christopher Robert Duncan (US 20110265283 A1), and  Robert Hasefratz et al. (US 20150007732 A1), henceforth referred as Hyun, Duncan, and Hasefratz, respectively.  
Regarding claim 1, Hyun discloses a cleaner comprising: 
A hollow housing (Hyun; Fig. 1 #1), a wall (Hyun; see annotated Fig. 2) dividing an internal space of the housing into a first space (Hyun; Fig. 2 #1b) and a second space (Hyun; Fig. 2 #1a), a through-hole defined to pass through the wall (Hyun Fig. 2 though-hole is defined by the area between the two wall portions); a mount including (Hyun; Fig. 2 #19): a mounting body (Hyun; Fig. 2 #19) having a 
at least one second opening penetrating the bottom face and in communication with the mounting space (Hyun; Fig. 2 #19 outer openings of #19), wherein the second region is defined in a second region of the bottom face that is separate from the first region (Hyun; see annotated Fig. 4 second region); 
an intake port, the first space communicating with an exterior of the housing via the intake port (Hyun; Fig. 1 #111); 
an exhaust hole, the second space communicating with the exterior of the housing via the exhaust hole (Hyun; Fig. 1 #153); 
a separator positioned in the first space to form a flow path to guide air flowing from the intake port to the first and second openings (Hyun; Fig. 3 #4), wherein the separator removes material from the air using centrifugal force (Hyun; [0018] ln 3-4); 
a fan positioned in the second space to move air from the first and second openings to the exhaust hole (Hyun; Fig. 2 #5); and 
a filter positioned in the mount to filter air flowing to the fan (Hyun; Fig. 2 #81), wherein the filter includes: a cup-shaped filter body located in the mounting 
but is silent on the second filter face being positioned on the filter body to divide the mounting space into a first space adjacent to the first region and a second space adjacent to the second region, wherein the second filter face filters air flowing through the second opening. However, it is known in the prior art that  planar cup shaped filters could be easily optimized by making bends in the filter to increase the surface area and therefore improve filter performance and using a more efficient use of the available volume as taught by Hasefratz ([0217] ln. 1-9). Duncan discloses a vacuum cleaning filtering bag and specifically teaches that star-shaped filters are commonly used in vacuums when a large surface area is desired. Thus, it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Hyun to replace the filter with a star-shaped filter in view of the combined teachings of Hasefratz and Duncan since increasing the surface area of a filter increases the filter performance and is a more efficient use of space and as taught by Duncan that star-shaped filters are commonly used in vacuum cleaners when a large filter surface area is desired. Substituting the original filter with a star-shaped filter would  necessarily divided the first region from the second region, thus meeting the limitations of the claim. 
Regarding claim 2, Hyun, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the second region is defined as a ring shaped region surrounding the first region (Hyun; see annotated Fig. 4). 
Regarding claim 14, Hyun, as modified discloses the limitations of claim 1, as described above, and further discloses wherein the housing has a cylindrical form (Hyun; Fig. 1 #1). 
Regarding claim 15, Hyun discloses a cleaner comprising: a housing (Hyun; Fig. 1 #1) having an intake port (Hyun; Fig. 1 #111) and an exhaust port (Hyun; Fig. 1 #153):
a fan provided in the housing to generate an air flow into the housing through the intake port and out of the housing via the exhaust port (Hyun; Fig. 2 #5); 
a separator provided in the housing (Hyun; Fig. 3 #4) and including a plurality of flow path bodies that extend in an axial direction of the housing to generate a plurality of cyclones to remove material from air flowing from the intake port (Hyun; Fig. 2 #421), the plurality of flow path bodies including first axial ends (Hyun; Fig. 2 opposite end of #422) and second axial ends (Hyun; Fig. 2 #422) that are positioned further from the fan than the first axial ends (Hyun; see Fig. 2); 
a mount provided in the housing between fan and the separator including (Hyun; Fig. 2 #19): a mounting body (Hyun; Fig. 2 #19) having a top face (Hyun; see annotated Fig. 2 portion directly above wall of the mounting body) and a mounting space (Hyun; Fig. 2 mounting space is defined by the volume inside the mounting body) defined therein; a plurality of openings in a bottom face of the 
a filter positioned in the mount to filter air flowing to the fan and including (Hyun; Fig. 2 #81): 
a filter body located in the mounting space (Hyun; Fig. 2 #81); 
a first filter face (Hyun; see annotated Fig. 2) positioned to face the bottom face of the mounting body to filter air flowing through the first opening; and 
a second filter face (Hyun; see annotated Fig. 2) positioned on the filter body to divided the mounting space into a first space adjacent to the first region (Hyun; Fig. 2 #1a) and a second space adjacent to the second region (Hyun; Fig. 2 #1b), 
but is silent on the second filter face filters air flowing through the second opening. However, it is known in the prior art that  planar cup shaped filters could be easily optimized by making bends in the filter to increase the surface area and therefore improve filter performance and using a more efficient use of the available volume as taught by Hasefratz ([0217] ln. 1-9). Duncan discloses a vacuum cleaning filtering bag and specifically teaches that star-shaped filters are commonly used in vacuums when a large surface area is desired. Thus, it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Hyun to replace the filter with a star-shaped filter in view of the combined teachings of Hasefratz and Duncan since increasing the surface area of a filter increases the filter performance and is a more efficient use of space and as taught by Duncan that star-shaped filters are commonly used in vacuum cleaners when a large filter surface area is desired. Substituting the original filter with a star-shaped filter would necessarily divided the first region from the second region, and would place the second filter face on the second region which would cause the second filter face to filter air flowing from the second openings, thus meeting the limitations of the claim.
Regarding claim 16, Hyun, as modified discloses the limitations of claim 15, as described above, and further discloses wherein the first region includes a center of the bottom face of the mounting body (Hyun; see annotated Fig. 4 first region), and 
wherein the second region includes a ring-shaped region surrounding the first region (Hyun; see annotated Fig. 4). 

    PNG
    media_image1.png
    662
    634
    media_image1.png
    Greyscale

Annotated Fig. 2


    PNG
    media_image2.png
    436
    625
    media_image2.png
    Greyscale

Annotated Fig. 4

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claims 3-13 and 17-20.
Claims 3- 13 and 17 – 20would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not anticipate nor render obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723